DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/18/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 2017/0064429) in view of Nagasaki et al. (US 2011/0204842).
Re claim 1, Hirsch discloses a charger 10 for charging an audio device (30) [i.e. a laptop can be construed as an audio device] having, inter alia, an interface (20,50) for transferring electrical energy to the audio device accumulator (41) [para 26] and an energy source (12) for supplying the interface (20,50) in the first charging mode [para 14] wherein the energy source (12) having a charger accumulator (18) and a fuel cell (16).  
However, the audio device (30) is not ideally worn on a user’s head.  Nagasaki teaches an audio device (142,144) [i.e. wireless earpieces] to be worn on the user’s head [i.e. user’s ears].  Its earpieces are charged wirelessly via a charging case 102.  Given both devices are mobile devices needing an external charger and are in the same field of technology, it would have been obvious to have employed the charger of Hirsch to power the wireless audio device of Nagasaki since it has been held to be within the general skill of a worker in the art to select a known materiale based on its suitability for the intended use as a matter of obvious design choice.
Re claim 2, Hirsch discloses the accumulators, i.e. batteries, are lithium are known [para 3].
Re claim 3, Hirsch discloses the fuel cells are DMFCs (direct methanol fuel cells) which are the most notable of the DAFCs (direct alcohol fuel cells) [Para 16 and 18].
Re claims 4-6, Hirsch discloses the charger accumulator (18) supplement charging the fuel cells (16).  It does the opposite of Applicant’s claims 4-6.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the accumulator charging the device and the fuel cells to recharge the charge accumulator, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 7, Hirsch does not disclose the fuel cells to charge the charge accumulator when the audio device is removed from the charger.  It would have been obvious to replenish the charge of the main battery (i.e. claimed charge accumulator) by recharge it with another charging cell (i.e. claimed fuel cells) when the device is removed from the charger so that the charger has full charge when it is reconnected to the device for subsequent charging.
Re claim 8, Hirsch discloses a fuel container (14) connected to the hybrid battery [para 14].
Re claims 9 and 10, Hirsch does not specifically disclose the specific claimed volume or number of available charges.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have devised the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claims 11 and 12, Hirsch discloses an intake/exhaust unit (24) via an outlet to collect reaction product from the fuel cells [para 15-18].
Re claim 13, Hirsch does not disclose the outlet having a nonwoven or permeable membrane.  Having a permeable material would allow the byproduct to pass through.  It would have been obvious to have used a nonwoven or membrane that is permeable since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice. 
Re claim 14, Hirsch does not disclose the charger configured to ascertain the filling level of the fuel.  Having a threshold calculator to ascertain the level of the fuel would ensure there is enough alcohol in the container.  It would have been obvious to have the charger configured to ascertain the level of the fuel container to ensure there is enough fuel to supplement charge the device.
Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087